 

EXECUTION VERSION




























AGREEMENT AND PLAN OF MERGER










between







SINOBIOPHARMA, INC.




SINOBP, INC.,




and




SINOBP1, INC.










Dated as of October  25, 2011

 

 


























1







--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER







AGREEMENT AND PLAN OF MERGER, dated as of October 25, 2011, between
Sinobiopharma, Inc., a Nevada corporation ("SNBP"), and Sinobp, Inc., a Nevada
corporation ("Parent"), and Sinobp1, Inc., a Nevada corporation ("MergerSub").
 SNBP and MergerSub are hereinafter collectively referred to as the "Constituent
Corporations."




RECITALS

WHEREAS, a special committee of the board of directors of SNBP has determined
that it is advisable and in the best interests of SNBP and its shareholders to
enter into a business combination by means of the merger of MergerSub with and
into SNBP and has approved and adopted this Agreement and Plan of Merger (the
"Agreement");




WHEREAS, the boards of directors of Parent and MergerSub have determined that it
is advisable and in the best interests of SNBP and its shareholders to enter
into a business combination by means of the merger of MergerSub with and into
SNBP and has approved and adopted this Agreement;




WHEREAS, Parent has formed MergerSub as a wholly-owned subsidiary in the State
of Nevada solely for the purpose of a merger of MergerSub with and into SNBP in
which SNBP will be the surviving corporation (the “Business Combination”);




WHEREAS, MergerSub and SNBP shall consummate the Business Combination, pursuant
to which, among other things, (i) the outstanding common shares of SNBP, U.S.
$.0001 par value (“Common Shares”) not held by More Big Group Limited, Combiform
Therapeutics Ltd., Well Start International Ltd. and Lequn Lee Huang
(collectively, the “Management Holders”) (such shares, the “Public Shares”),
shall be converted into the right to receive the Per Share Amount (as defined
herein), (ii) the Common Shares held by the Management Holders shall be
cancelled without any payment therefor, and (iii) the Series A Preferred Stock
of SNBP, U.S. $.0001 par value (“Preferred Shares”) shall be cancelled without
any payment therefor.

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants and agreements herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

THE BUSINESS COMBINATION



1.1

Business Combination.  Subject to the terms of this Agreement and in accordance
with Nevada law, at the Effective Time (as hereinafter defined), MergerSub shall
be merged with and into SNBP, the separate corporate existence





2







--------------------------------------------------------------------------------

of MergerSub shall cease and SNBP shall continue as the surviving corporation.
 SNBP as the surviving corporation after the Business Combination is hereinafter
sometimes referred to as the “Surviving Corporation.”  The name of the surviving
corporation shall be “Sinobiopharma, Inc.”



1.2

Closing; Effective Time.  The closing of the Business Combination (the
“Closing”) shall take place immediately after the satisfaction or waiver of each
of the conditions set forth herein or at such other time as the parties hereto
agree (the “Closing Date”).  The Closing shall take place at the offices of Loeb
& Loeb LLP, 345 Park Avenue, New York, New York 10154, or at such other location
as the parties hereto agree.  On the Closing Date, Parent and SNBP shall cause
the Business Combination to be consummated by filing articles of merger with the
Nevada Secretary of State and make all other filing or recordings required by
Nevada law in connection with the Business Combination.  The Business
Combination shall become effective at such time (the “Effective Time”) as the
articles of merger are duly filed with the Nevada Secretary of State (or such
later time as may be specified in the articles of merger).



1.3

Effect of the Business Combination.  From and after the Effective Time, the
effect of the Business Combination shall be as provided in this Agreement, the
articles of merger and the applicable provisions of Nevada law.  Without
limiting the generality of the foregoing, and subject thereto, at the Effective
Time, all the property, rights, privileges, agreements, powers and franchises of
SNBP and MergerSub shall vest in the Surviving Corporation, and all debts,
liabilities and duties of SNBP and MergerSub  shall become the debts,
liabilities and duties of the Surviving Corporation.



1.4

Organizational Documents; Directors and Officers.  The certificate of
incorporation of SNBP in effect at the Effective Time shall be the certificate
of incorporation of the Surviving Corporation until amended in accordance with
Nevada law. The bylaws of SNBP in effect at the Effective Time shall be the
bylaws of the Surviving Corporation until amended in accordance with Nevada law.
From and after the Effective Time, until successors are duly elected or
appointed and qualified in accordance with Nevada law, (i) the directors of SNBP
at the Effective Time shall be the directors of the Surviving Corporation and
(ii) the officers of SNBP at the Effective Time, until their resignations or
terminations, if any, shall be the officers of the Surviving Corporation.



1.5

Effect on Capital Stock.  By virtue of the Business Combination and without any
action on the part of MergerSub, SNBP or the holders of any of the following
securities:



(a)

Conversion of SNBP Securities.  At the Effective Time, (i) each Public Share
issued and outstanding immediately prior to the Business Combination Effective
Time (other than those described below) shall be converted automatically into
the right to receive $0.22 in cash, without interest (the “Per Share Amount”),
and (ii) each Common Share held by the





3







--------------------------------------------------------------------------------

Management Holders and each Preferred Share issued and outstanding immediately
prior to the Effective Time shall be automatically cancelled without any payment
therefor.  At the Effective Time, all Common Shares and Preferred Shares shall
cease to be outstanding and shall automatically be canceled and retired and
shall cease to exist.  The holders of certificates previously evidencing SNBP
Securities outstanding immediately prior to the Effective Time shall cease to
have any rights with respect to such securities, except as provided herein or by
law.  Each certificate previously evidencing one Public Share shall be exchanged
for cash in an amount equal to the Per Share Amount upon the surrender of such
certificate in accordance with the terms hereof.



(b)

Cancellation of MergerSub Common Stock.  Each share of common stock of MergerSub
outstanding immediately prior to the Effective Time shall be converted into and
become one share of common stock of the Surviving Corporation with the same
rights, powers and privileges as the shares so converted and shall constitute
the only outstanding shares of capital stock of the Surviving Corporation.



(c)

No Liability.  Notwithstanding anything to the contrary in this Section 1.5,
none of Surviving Corporation or any party hereto shall be liable to any person
for any amount properly paid to a public official pursuant to any applicable
abandoned property, escheat or similar law.



1.6

Surrender of Certificates.  All Surviving Corporation shares issued upon the
surrender of shares of MergerSub common stock in accordance with the terms
hereof, shall be deemed to have been issued in full satisfaction of all rights
pertaining to such securities, other than any additional rights pursuant to this
Agreement, provided that any restrictions on the sale and transfer of such
common stock shall also apply to the Surviving Corporation shares so issued in
exchange.



1.7

Lost, Stolen or Destroyed Certificates.  In the event any certificates for any
Public Shares shall have been lost, stolen or destroyed, the Surviving
Corporation shall cause to be issued in exchange for such lost, stolen or
destroyed certificates and for each such share, upon the making of an affidavit
of that fact by the holder thereof, the Per Share Amount; provided, however,
that Surviving Corporation may, in its discretion and as a condition precedent
to the issuance thereof, require the owner of such lost, stolen or destroyed
certificates to deliver a bond in such sum as it may reasonably direct as
indemnity against any claim that may be made against Surviving Corporation with
respect to the certificates alleged to have been lost, stolen or destroyed.



1.8

Taking of Necessary Action; Further Action.  If, at any time after the Effective
Time, any further action is necessary or desirable to carry out the purposes of
this Agreement and to vest Surviving Corporation with full right, title and
possession to all assets, property, rights, privileges, powers and franchises of
SNBP and MergerSub, the officers and directors of SNBP and MergerSub are fully
authorized in the name of their respective corporations or otherwise to take,
and





4







--------------------------------------------------------------------------------

will take, all such lawful and necessary action, so long as such action is not
inconsistent with this Agreement.



1.9

Withholding Rights.  Surviving Corporation shall be entitled to deduct and
withhold from the cash otherwise deliverable under any and all provisions of
this Agreement, such amounts as Surviving Corporation reasonably determines it
is required to deduct and withhold with respect to such delivery and payment
under the Code or any provision of state, local, provincial or foreign tax law.
 To the extent that any amounts are so withheld all appropriate and available
evidence of such deduction and withholding, including any receipts or forms
required in order for the person with respect to whom such deduction and
withholding occurred to establish the deduction and withholding and payment to
the appropriate authority as being for its account with the appropriate
authorities, shall be delivered to the person with respect to whom such
deduction and withholding has occurred, and such withheld amounts shall be
treated for all purposes as having been delivered and paid to the person
otherwise entitled to the cash in respect of which such deduction and
withholding was made by Surviving Corporation.



1.10

Shares Subject to Appraisal Rights.



(a)

Notwithstanding Section 1.5(a), Dissenting Shares (as defined below) shall not
be converted into a right to receive the Per Share Amount and the holders
thereof shall be entitled only to such rights as are granted by Nevada law.
 Each holder of Dissenting Shares who becomes entitled to payment for such
shares pursuant to Nevada law shall receive payment therefor from Surviving
Corporation in accordance with Nevada law, provided, however, that, subject to
Nevada law, (i) if any shareholder who asserts appraisal rights in connection
with the Business Combination (a “Dissenter”) has failed to establish his
entitlement to such rights as provided in Nevada law, or (ii) if any such
Dissenter has effectively withdrawn his demand for payment for such shares or
waived or lost his right to payment for his shares under the appraisal rights
process under Nevada law the Public Shares held by such Dissenter shall be
treated as if they had been converted, as of the Effective Time, into a right to
receive the Per Share Amount.  SNBP shall give Parent prompt notice of any
demands for payment received by SNBP from a person asserting appraisal rights,
and Parent shall have the right to participate in all negotiations and
proceedings with respect to such demands.  SNBP shall not, except with the prior
written consent of Parent, make any payment with respect to, or settlement or
offer to settle, any such demands.



(b)

As used herein, “Dissenting Shares” means any shares of SNBP Securities held by
shareholders who are entitled to appraisal rights under Nevada law, and who have
properly exercised, perfected and not subsequently withdrawn or lost or waived
their rights to demand payment with respect to their shares in accordance with
Nevada law.





5







--------------------------------------------------------------------------------





1.11

Payment Procedures.



(a)

Consideration.  Upon surrender of a certificate that, immediately prior to the
Effective Time, evidenced the outstanding Public Shares, for cancellation to
Surviving Corporation, together with such other customary documents as may be
required by Surviving Corporation, the holder of such certificate for each such
Public Share shall be entitled to receive in exchange therefor the Per Share
Amount and the certificates evidencing the Public Shares so surrendered shall
forthwith be cancelled.  Until surrendered as contemplated by this Section 1.12,
 each certificate for each such Public Share shall be deemed at any time after
the Effective Time to evidence only the right to receive upon such surrender the
Per Share Amount.



(b)

Paying Agent.  As of the Effective Time, the Parent shall deposit, or shall
cause to be deposited, with a bank theretofore designated by SNBP and the Parent
(the “Paying Agent”), for the benefit of the holders of Public Shares, for
payment in accordance with this Article I, through the Paying Agent, cash in
amounts equal to the consideration payable to the holders of Public Shares (such
cash being hereinafter referred to as the “Payment Fund”).  The Paying Agent
shall, pursuant to irrevocable instructions, deliver the cash contemplated to be
paid and transferred to each holder of Public Shares pursuant to this Article I
out of the Payment Fund. The Payment Fund shall not be used for any other
purpose.



(c)

Payment Procedures.  Upon surrender of a certificate that, immediately prior to
the Effective Time, evidenced outstanding Public Shares (other than Dissenting
Shares) (a “Certificate”) for cancellation to the Paying Agent, together with
such other customary documents as may be required by the Paying Agent, the
holder of such Certificate shall be entitled to receive in exchange therefor and
for each such share the Per Share Amount.  Until surrendered as contemplated by
this Section 1.12, each Certificate shall be deemed at any time after the
Effective Time to evidence only the right to receive upon such surrender the Per
Share Amount for each Public Share represented by the Certificate.



(d)

Termination of Payment Fund.  Any portion of the Payment Fund that remains
undistributed to the holders of Public Shares for 30 days after the Effective
Time shall be delivered to Surviving Corporation, upon demand, and any holders
of Public Shares that have not theretofore complied with this Article I shall
thereafter look only to Surviving Corporation for the consideration  to which
they are entitled.





6







--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SNBP




In this Agreement, any reference to any event, change, condition or effect being
“material” with respect to any person means any material event, change,
condition or effect related to the condition (financial or otherwise),
properties, assets (including intangible assets), liabilities, business,
operations or results of operations of such person and its subsidiaries, taken
as a whole. In this Agreement, any reference to a “Material Adverse Effect” with
respect to any person means any event, change or effect that is materially
adverse to the condition (financial or otherwise), properties, assets,
liabilities, business, operations or results of operations of such person and
its subsidiaries, taken as a whole.  Notwithstanding the foregoing, the
definition of Material Adverse Effect shall not include events caused by general
economic conditions.

Except as set forth in the disclosure schedule delivered by SNBP to the Parent
concurrently with the execution of this Agreement (the “SNBP Disclosure
Schedule”), which shall identify exceptions by specific section references, SNBP
hereby represents and warrants to the Parent, as follows:



2.1

Organization, Standing and Power. Each of SNBP, Donying Pharmaceutical Co.,
Limited, a British Virgin Islands company (“Dongying BVI”), Big Global Limited,
a Hong Kong company (“Big Global”) and Dong Ying (Jiangsu) Pharmaceutical Co.,
Ltd. (“Dongying,” and together with Dongying BVI and Big Global, the
“Subsidiaries”), is a corporation duly organized, validly existing and in good
standing, and no certificates of dissolution have been filed under the laws of
their respective jurisdictions of organization. Each of SNBP and its
Subsidiaries has all requisite authority and power (corporate and other),
governmental licenses, authorizations, consents and approvals to carry on their
respective businesses as presently conducted and to own, hold and operate their
respective properties and assets as now owned, held and operated, except where
the failure to be so organized, existing and in good standing or to have such
authority and power, governmental licenses, authorizations, consents or
approvals would not have a Material Adverse Effect on SNBP.  Neither SNBP nor
any of the Subsidiaries is in violation of any of the provisions of its
respective charter, bylaws or equivalent organizational documents.



2.2

Subsidiaries. Except for the Subsidiaries, SNBP does not directly or indirectly
own any equity or similar interest in, or any interest convertible or
exchangeable or exercisable for, any equity or similar interest in, any
corporation, partnership, joint venture or other business association or entity.
 SNBP is the direct or indirect owner of all outstanding shares of capital stock
of each of its Subsidiaries and all such shares are duly authorized, validly
issued, fully paid and nonassessable. All of the outstanding shares of capital
stock of each such Subsidiary are owned by SNBP free and clear of all liens,
charges, claims or encumbrances or rights of others. There are no outstanding
subscriptions, options,





7







--------------------------------------------------------------------------------

warrants, puts, calls, rights, exchangeable or convertible securities or other
commitments or agreements of any character relating to the issued or unissued
capital stock or other securities of any such Subsidiary, or otherwise
obligating SNBP or any such Subsidiary to issue, transfer, sell, purchase,
redeem or otherwise acquire any such securities.



2.3

Capital Structure.  The authorized capital stock of SNBP consists of (i)
2,490,000,000 common shares, $0.0001 par value, of which there were issued and
outstanding as of the close of business as of the date hereof, [117,587,608]
Common Shares, and (ii) 10,000,000 preferred shares, $0.0001 par value, of which
there were issued and outstanding as of the close of business as of the date
hereof, 1,000,000 Preferred Shares.  There are no other outstanding shares or
voting securities and no outstanding commitments to issue any shares or voting
securities after the date hereof.  All such outstanding securities are duly
authorized, validly issued, fully paid and non-assessable and are free of any
liens or encumbrances other than any liens or encumbrances created by or imposed
upon the holders thereof, and are not subject to preemptive rights or rights of
first refusal created by statute, the Articles of Incorporation of SNBP (the
“Articles”) or any agreement to which SNBP is a party or by which it is bound.
 There are no options, warrants, calls, rights, commitments or agreements of any
character to which SNBP is a party or by which it is bound obligating SNBP to
issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered,
sold, repurchased or redeemed, any shares of SNBP or obligating SNBP to grant,
extend, change the price of, or otherwise amend or enter into any such option,
warrant, call, right, commitment or agreement.  There are no contracts,
commitments or agreements relating to the voting, purchase or sale of SNBP’s
shares (i) between or among SNBP and any of its shareholders, and (ii) to the
best of SNBP’s knowledge, between or among any of SNBP’s shareholders.  



2.4

Authority.  SNBP has all requisite corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby, subject
only to the adoption of this Agreement by SNBP’s shareholders holding a majority
of the Common Shares, as contemplated by Section 5.1.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of SNBP, subject only to the adoption of this Agreement by SNBP’s shareholders
holding a majority of the Common Shares, as contemplated by Section 5.1. This
Agreement, when duly executed and delivered, shall constitute the valid and
binding obligation of SNBP enforceable against SNBP in accordance with its
terms, except as enforceability may be limited by bankruptcy and other laws
affecting the rights and remedies of creditors generally and general principles
of equity.



2.5

No Conflict.  The execution and delivery of this Agreement by SNBP does not, and
the consummation of the transactions contemplated hereby will not, conflict
with, or result in any violation of, or default under (with or without notice or
lapse of time, or both), or give rise to a right of termination,





8







--------------------------------------------------------------------------------

cancellation or acceleration of any obligation or loss of any benefit under (i)
any provision of the Articles or bylaws of SNBP or any of the organizational
documents of its Subsidiaries, as amended, or (ii) any material mortgage,
indenture, lease, contract or other agreement or instrument, permit, concession,
franchise, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to SNBP or any of its Subsidiaries or any of their
properties or assets, except where such conflict, violation, default,
termination, cancellation or acceleration with respect to the foregoing
provisions of (ii) would not have had and would not reasonably be expected to
have a Material Adverse Effect on SNBP.



2.6

Consents and Approvals.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality (“Governmental
Entity”) is required by or with respect to SNBP or any of its Subsidiaries in
connection with the execution and delivery of this Agreement, or the
consummation of the transactions contemplated hereby and thereby, except for (i)
such consents, approvals, orders, authorizations, registrations, declarations
and filings as may be required under applicable state securities laws and the
securities laws of any foreign country; and (ii) such other consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, would not have a Material Adverse Effect on SNBP and would not prevent, or
materially alter or delay any of the transactions contemplated by this
Agreement.



2.7

Absence of Certain Changes.  Since March 31, 2011 (the “Company Balance Sheet
Date”), SNBP and each of its Subsidiaries has conducted its business in the
ordinary course consistent with past practice and there has not occurred:  (i)
any change, event or condition (whether or not covered by insurance) that has
resulted in, or is reasonably likely to result in, a Material Adverse Effect on
SNBP; (ii) any acquisition, sale or transfer of any material asset of SNBP or
any of its Subsidiaries other than in the ordinary course of business and
consistent with past practice; (iii) any change in accounting methods or
practices (including any change in depreciation or amortization policies or
rates) by SNBP or any of its Subsidiaries or any revaluation by SNBP of any of
its Subsidiaries’ assets; (iv) any declaration, setting aside, or payment of a
dividend or other distribution with respect to the shares of SNBP, or any direct
or indirect redemption, purchase or other acquisition by SNBP of any of its
shares of capital stock; (v) any material contract entered into by SNBP or any
of its Subsidiaries, other than in the ordinary course of business, or any
amendment or termination of, or default under, any material contract to which
SNBP or any of its Subsidiaries is a party or by which it is bound; (vi) any
amendment or change to the Articles or bylaws of SNBP (if applicable); or (vii)
any increase in or modification of the compensation or benefits payable, or to
become payable, by SNBP or its Subsidiaries to any of its directors or
employees, other than pursuant to scheduled annual performance reviews, provided
that any resulting modifications are in the ordinary course of business and
consistent with SNBP’s and its Subsidiaries past practices.  Neither SNBP nor
its Subsidiaries has agreed since the Company Balance Sheet Date to take any of
the actions described in the preceding clauses (i) through (vii) and are not
currently





9







--------------------------------------------------------------------------------

involved in any negotiations to do any of the things described in the preceding
clauses (i) through (vii).



2.8

Absence of Undisclosed Liabilities.  SNBP has no material obligations or
liabilities of any nature (matured or unmatured, fixed or contingent) other than
(i) those set forth or adequately provided for in the Balance Sheet included in
SNBP’s Quarterly Report for the three month period ended March 31, 2011 (the
“Company Balance Sheet”), (ii) those incurred in the ordinary course of business
and not required to be set forth in the Company Balance Sheet under GAAP, (iii)
those incurred in the ordinary course of business since the Company Balance
Sheet date and not reasonably likely to have a Material Adverse Effect on SNBP,
and (iv) those incurred in connection with the execution of this Agreement.



2.9

Litigation.  There is no private or governmental action, suit, proceeding,
claim, arbitration, audit or investigation (“proceeding”) pending before any
agency, court or tribunal, foreign or domestic, with respect to SNBP or any of
its Subsidiaries, or, to the knowledge of SNBP, threatened against SNBP or any
of its Subsidiaries, or any of their respective properties or any of their
respective officers or directors (in their capacities as such) that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect on SNBP. There is no injunction, judgment, decree, order
or regulatory restriction imposed upon SNBP, its Subsidiaries or any of their
respective assets or business, or, to the knowledge of SNBP, threatened against
SNBP or any of its Subsidiaries, or any of their respective directors or
officers (in their capacities as such), that would prevent, enjoin, alter or
materially delay any of the transactions contemplated by this Agreement, or that
would reasonably be expected to have a Material Adverse Effect on SNBP.



2.10

Governmental Authorization.  SNBP and each of its Subsidiaries have obtained as
of the date hereof each governmental consent, license, permit, grant, or other
authorization of a governmental entity (i) pursuant to which SNBP or any of its
Subsidiaries currently operates or holds any interest in any of its properties
or (ii) that is required for the operation of SNBP’s or any of its Subsidiaries’
business or the holding of any such interest ((i) and (ii) herein collectively
called “Company Authorizations”), and all of such Company Authorizations are in
full force and effect, except where the failure to obtain or have any of such
Company Authorizations or where the failure of such Company Authorizations to be
in full force and effect would not reasonably be expected to have a Material
Adverse Effect on SNBP.



2.11

Title to Property.  SNBP and each of its Subsidiaries as of the date hereof has
good and valid title to all of their respective properties, interests in
properties and assets, real and personal, reflected in the Company Balance Sheet
or acquired after the Company Balance Sheet Date (except properties, interests
in properties and assets sold or otherwise disposed of since the Company Balance
Sheet Date in the ordinary course of business), or in the case of leased
properties and assets, valid leasehold interests in such properties or assets,
free and clear of all





10







--------------------------------------------------------------------------------

mortgages, liens, pledges, charges or encumbrances of any kind or character,
except (i) liens for current taxes not yet due and payable, (ii) such
imperfections of title, liens and easements as do not and will not materially
detract from or interfere with the use of the properties subject thereto or
affected thereby, or otherwise materially impair business operations involving
such properties, (iii) liens securing debt which is reflected on the Company
Balance Sheet, and (iv) liens that in the aggregate would not have a Material
Adverse Effect on SNBP. The property and equipment of SNBP and its Subsidiaries
that are used in the operations of their businesses are in good operating
condition and repair, except where the failure to be in good operating condition
or repair would not have a Material Adverse Effect. All properties used in the
operations of SNBP and its Subsidiaries are reflected in the Company Balance
Sheet to the extent generally accepted accounting principles require the same to
be reflected.



2.12

Intellectual Property Each of SNBP and its Subsidiaries own, or have a license
to use or otherwise possess, legally enforceable and unencumbered rights to use,
any patents, trademarks, trade names, service marks, domain names, copyrights,
and any applications therefor, and all trade secrets, computer software
programs, and tangible or intangible proprietary information or material, that
are used in the business of SNBP and its Subsidiaries.



2.13

Taxes.



(a)

For purposes of this Agreement, the following terms have the following meanings:
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means (i) any net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, transfer, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount imposed by any
governmental entity (a “Tax authority”) responsible for the imposition of any
such tax (domestic or foreign); (ii) any liability for the payment of any
amounts of the type described in (i) as a result of being a member of an
affiliated, consolidated, combined or unitary group for any Taxable period; and
(iii) any liability for the payment of any amounts of the type described in (i)
or (ii) as a result of being a transferee of or successor to any person, as a
result of any express or implied obligation to indemnify any other person,
including pursuant to any Tax sharing or Tax allocation agreement, as a result
of being a responsible person, or otherwise. “Tax Return” means any return,
statement, report or form (including, without limitation, claims for refunds or
credits, estimated Tax returns and reports, withholding Tax returns and reports
and information reports and returns) filed or required to be filed with respect
to Taxes.



(b)

 All Tax Returns required to be filed by or on behalf of SNBP and its
Subsidiaries have been timely filed and all Tax Returns filed by or on behalf





11







--------------------------------------------------------------------------------

of SNBP and its Subsidiaries were (at the time they were filed) and are true,
correct and complete in all respects; (b) all Taxes of SNBP and its Subsidiaries
(whether or not reflected on any Tax Return) have been fully and timely paid,
(c) no waivers or extensions of statutes of limitation have been given or
requested with respect to SNBP or any of its Subsidiaries in connection with any
Tax Returns or with respect to any Taxes payable by it; (d) no governmental
entity in a jurisdiction where SNBP or any of its Subsidiaries do not file Tax
Returns has made a claim, assertion or threat to SNBP or any of its Subsidiaries
that it is or may be subject to taxation by such jurisdiction; (e) each of SNBP
and its Subsidiaries has duly and timely collected or withheld, and paid over
and reported to the appropriate Tax authority all amounts required to be so
collected or withheld and paid over for all periods under all applicable laws;
(f) there are no liens with respect to Taxes on SNBP or any of its Subsidiaries
or any of its property or assets; (g) there are no Tax rulings, requests for
rulings, or closing agreements relating to SNBP or any of its Subsidiaries for
any period (or portion of a period) that would affect any period after the date
hereof; and (h) any adjustment of Taxes of SNBP or any of its Subsidiaries made
by a Tax authority in any examination that SNBP or any of its Subsidiaries is
required to report to the appropriate Tax authority has been reported, and any
additional Taxes due with respect thereto have been paid.



(c)

There is no pending proceeding with respect to any Taxes of SNBP or any of its
Subsidiaries, nor, to the knowledge of SNBP, is any such proceeding threatened.



2.14

Material Contracts.



(a)

SNBP has filed with the Securities and Exchange Commission in one or
registration statements or reports filed with such agency (the “SEC Reports”),
each contract, agreement, lease, commitment or otherwise (each, a “Material
Contract”) to which SNBP or any of its Subsidiaries is a party.



(b)

Each Material Contract is a legal, valid and binding agreement, and is in full
force and effect, and (a) none of SNBP or any of its Subsidiaries is in breach
or default of any Material Contract to which it is a party in any material
respect; (b) no event has occurred or circumstance has existed that (with or
without notice or lapse of time), would (i) contravene, conflict with or result
in a violation or breach of, or become a default or event of default under, any
provision of any Material Contract or (ii) permit SNBP, its Subsidiaries or any
other person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify any
Material Contract; (c) neither SNBP nor any of its Subsidiaries has received
notice of the pending or threatened cancellation, revocation or termination of
any Material Contract to which it is a party; and (d) there are no
renegotiations of, or attempts to renegotiate, or outstanding rights to
renegotiate, any material terms of any Material Contract.





12







--------------------------------------------------------------------------------





2.15

Compliance With Laws.  To SNBP’s knowledge, each of SNBP and its Subsidiaries
has complied with, are not in violation of, and have not received any notices of
violation with respect to, any statute, law or regulation with respect to the
conduct of its business, or the ownership or operation of its business, except
for such violations or failures to comply as would not be reasonably expected to
have a Material Adverse Effect on SNBP.



2.16

Foreign Corrupt Practices Act.  Neither SNBP, nor to SNBP’s knowledge, its
Subsidiaries, nor any director, officer, key employee, or other person
associated with or acting on behalf of SNBP or its Subsidiaries, has used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; made any direct or indirect
unlawful payment to any governmental entity from corporate funds; or made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment in
connection with the operations of SNBP or its Subsidiaries.  Neither SNBP nor
its Subsidiaries, nor any director, officer, key employee, or other person
associated with or acting on behalf of SNBP or its Subsidiaries has committed
any acts or omissions which would constitute a breach of relevant criminal laws,
including but not limited to corruption laws.



2.17

Brokers’ and Finders’ Fees. SNBP has not incurred, nor will it incur, directly
or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with this Agreement or any transaction contemplated hereby.



2.18

Vote Required.  The affirmative vote of SNBP’s shareholders holding a majority
of the Common Shares (subject to any provision in SNBP’s Articles requiring a
higher voting threshold) is the only vote of the holders of any of SNBP’s
capital stock necessary to approve this Agreement and the transactions
contemplated hereby.



2.19

Board Approval.  A Special Committee of the Board of Directors of SNBP has (i)
approved this Agreement and the Business Combination, (ii) determined that this
Agreement and the Business Combination are advisable and in the best interests
of the stockholders of SNBP and are on terms that are fair to the shareholders
and (iii) intends to recommend that the shareholders of SNBP approve this
Agreement and consummation of the Business Combination.




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGERSUB

Except as set forth in the disclosure schedule delivered by Parent and MergerSub
to SNBP concurrently with the execution of this Agreement (the “Parent
Disclosure Schedule”), which shall identify exceptions by specific section
references, Parent and MergerSub hereby jointly and severally represent and
warrant to SNBP, as follows:





13







--------------------------------------------------------------------------------





3.1

Organization, Standing and Power. Each of Parent and MergerSub is a corporation
duly organized, validly existing and in good standing, and no certificates of
dissolution have been filed under the laws of their respective jurisdictions of
organization. Each of Parent and MergerSub has all requisite authority and power
(corporate and other), governmental licenses, authorizations, consents and
approvals to carry on their respective businesses as presently conducted and to
own, hold and operate their respective properties and assets as now owned, held
and operated, except where the failure to be so organized, existing and in good
standing or to have such authority and power, governmental licenses,
authorizations, consents or approvals would not have a Material Adverse Effect
on Parent or MergerSub.  Neither Parent nor MergerSub is in violation of any of
the provisions of its respective charter, bylaws or equivalent organizational
documents.



3.2

Subsidiaries. Except for MergerSub, Parent does not directly or indirectly own
any equity or similar interest in, or any interest convertible or exchangeable
or exercisable for, any equity or similar interest in, any corporation,
partnership, joint venture or other business association or entity.  Parent is
the direct owner of all outstanding shares of capital stock of MergerSub and all
such shares are duly authorized, validly issued, fully paid and nonassessable.



3.3

Capital Structure.  The authorized capital stock of Parent consists of 10,000
shares, $0.01 par value, of which there were issued and outstanding as of the
close of business as of the date hereof, [10,000] common shares.  There are no
other outstanding shares or voting securities and no outstanding commitments to
issue any shares or voting securities after the date hereof.  All such
outstanding common shares are duly authorized, validly issued, fully paid and
non-assessable and are free of any liens or encumbrances.



3.4

Authority.  Each of Parent and MergerSub has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby, subject only to the adoption of this Agreement by Parent’s
and MergerSub’s shareholders holding a majority of the outstanding shares of
Parent and MergerSub, as contemplated by Section 5.1.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of each of Parent and MergerSub, subject only to the adoption of this Agreement
by Parent’s and MergerSub’s shareholders holding a majority of the outstanding
shares of Parent and MergerSub, as contemplated by Section 5.1. This Agreement,
when duly executed and delivered, shall constitute the valid and binding
obligation of each of Parent and MergerSub, enforceable against each of Parent
and MergerSub in accordance with its terms, except as enforceability may be
limited by bankruptcy and other laws affecting the rights and remedies of
creditors generally and general principles of equity.



3.5

No Conflict.  The execution and delivery of this Agreement by each of Parent and
MergerSub does not, and the consummation of the transactions





14







--------------------------------------------------------------------------------

contemplated hereby will not, conflict with, or result in any violation of, or
default under (with or without notice or lapse of time, or both), or give rise
to a right of termination, cancellation or acceleration of any obligation or
loss of any benefit under (i) any provision of the Articles or bylaws of Parent
or MergerSub or any of the organizational documents, as amended, or (ii) any
material mortgage, indenture, lease, contract or other agreement or instrument,
permit, concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Parent or MergerSub or any of their
properties or assets, except where such conflict, violation, default,
termination, cancellation or acceleration with respect to the foregoing
provisions of (ii) would not have had and would not reasonably be expected to
have a Material Adverse Effect on Parent or MergerSub.



3.6

Consents and Approvals.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental entity is required by
or with respect to Parent or MergerSub in connection with the execution and
delivery of this Agreement, or the consummation of the transactions contemplated
hereby and thereby, except for (i) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable state securities laws and the securities laws of any foreign country;
and (ii) such other consents, authorizations, filings, approvals and
registrations which, if not obtained or made, would not have a Material Adverse
Effect on Parent or MergerSub and would not prevent, or materially alter or
delay any of the transactions contemplated by this Agreement.



3.7

Brokers’ and Finders’ Fees. Neither Parent nor MergerSub has incurred, nor will
it incur, directly or indirectly, any liability for brokerage or finders’ fees
or agents’ commissions or investment bankers’ fees or any similar charges in
connection with this Agreement or any transaction contemplated hereby.



3.8

Vote Required.  The affirmative vote of Parent’s and MergerSub’s shareholders
holding a majority of the outstanding shares of Parent and MergerSub is the only
vote of the holders of any of Parent’s or MergerSub’s capital stock necessary to
approve this Agreement and the transactions contemplated hereby.



3.9

Board Approval.  The Board of Directors of each of Parent and MergerSub has (i)
approved this Agreement and the Business Combination, (ii) determined that this
Agreement and the Business Combination are advisable and in the best interests
of the stockholders of Parent or MergerSub, as the case may be, and are on terms
that are fair to the shareholders and (iii) intends to recommend that the
shareholders of Parent or MergerSub, as the case may be, approve this Agreement
and consummation of the Business Combination.





15







--------------------------------------------------------------------------------

ARTICLE IV

CONDUCT PRIOR TO THE EFFECTIVE TIME



4.1

Conduct of Business. During the period from the date of this Agreement and
continuing until the earlier of the termination of this Agreement or the
Effective Time, each of Parent and SNBP agrees (except to the extent expressly
contemplated by this Agreement or as consented to in writing by the other
party), to carry on its and, in the case of SNBP, its Subsidiaries’ business, in
the ordinary course in substantially the same manner as heretofore conducted, to
pay and in the case of SNBP, to cause its Subsidiaries to pay debts and Taxes
when due subject to good faith disputes over such debts or taxes, to pay or
perform other obligations when due, and to use all reasonable efforts consistent
with past practice and policies to preserve intact its, and in the case of SNBP,
its Subsidiaries’, present business organizations, use its reasonable best
efforts consistent with past practice to keep available the services of its, and
in the case of SNBP, its Subsidiaries’ present officers and key employees and
use its reasonable best efforts consistent with past practice to preserve its,
and in the case of SNBP, its Subsidiaries’ relationships with customers,
suppliers, distributors, licensors, licensees, and others having business
dealings with it, and in the case of SNBP, its Subsidiaries, to the end that its
and its Subsidiaries’ goodwill and ongoing businesses shall be unimpaired at the
Effective Time.  Each of Parent and SNBP agrees to promptly notify the other of
any material event or occurrence not in the ordinary course of its business and
in the case of SNBP, the business of its Subsidiaries, and of any event that
would have a Material Adverse Effect on Parent or SNBP.



4.2

Restrictions on Conduct of Business. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or the Effective Time, except as expressly contemplated by this Agreement,
neither Parent nor SNBP shall do, cause or permit any of the following, or in
the case of SNBP, allow, cause or permit any of its Subsidiaries to do, cause or
permit any of the following, without the prior written consent of the other:



(a)

Charter Documents. Cause or permit any amendments to its Articles, by-laws or
other equivalent organizational documents;



(b)

Dividends; Changes in Capital Stock. Declare or pay any dividends on or make any
other distributions (whether in cash, stock or property) in respect of any of
its capital stock, or split, combine or reclassify any of its capital stock or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of its capital stock, or repurchase or
otherwise acquire, directly or indirectly, any shares of its capital stock;



(c)

Material Contracts. Enter into any new material contract, or violate, amend or
otherwise modify or waive any of the terms of any existing material contract,
other than (i) in the ordinary course of business consistent with





16







--------------------------------------------------------------------------------

past practice, (ii) upon prior consultation with, and prior written consent
(which shall not be unreasonably withheld) of the other parties to this
Agreement;



(d)

Issuance of Securities. Issue, deliver or sell or authorize or propose the
issuance, delivery or sale of, or purchase or propose the purchase of, any
shares of its capital stock or securities convertible into, or enter into
subscriptions, rights, warrants or options to acquire, or other agreements or
commitments of any character obligating it to issue, any such shares or other
convertible securities;



(e)

Intellectual Property.  Transfer or license to any person or entity any rights
to any intellectual property other than the license of non-exclusive rights to
intellectual property in the ordinary course of business consistent with past
practice;



(f)

Dispositions. Sell, lease, license or otherwise dispose of or encumber any of
its properties or assets which are material, individually or in the aggregate,
to its and, in the case of SNBP, its Subsidiaries’ business, taken as a whole,
except in the ordinary course of business consistent with past practice;



(g)

Indebtedness. Except in its ordinary course of business, incur any indebtedness
for borrowed money or guarantee any such indebtedness or issue or sell any debt
securities or guarantee any debt securities of others in excess of $500,000 in
the aggregate;



(h)

Payment of Obligations. Pay, discharge or satisfy in an amount in excess of
$100,000 in any one case, any claim, liability or obligation (absolute, accrued,
asserted or unasserted, contingent or otherwise) arising other than in the
ordinary course of business, other than the payment, discharge or satisfaction
of liabilities reflected or reserved against in its financial statements;



(i)

Capital Expenditures. Make any capital expenditures, capital additions or
capital improvements except in the ordinary course of business and consistent
with past practice that do not exceed $250,000 individually or in the aggregate;



(j)

Acquisitions. Acquire by merging or consolidating with, or by purchasing a
substantial portion of the assets of, or by any other manner, any business or
any corporation, partnership, association or other business organization or
division thereof, or otherwise acquire any assets which are material,
individually or in the aggregate, to its and, in the case of SNBP, its
Subsidiaries’ business, taken as a whole, or acquire any equity securities of
any corporation, partnership, association or business organization;



(k)

Taxes.  In the case of SNBP or its Subsidiaries, make or change any election in
respect of Taxes, adopt or change any accounting method in respect of Taxes,
file any Tax Return or any amendment to a Tax Return, enter into any closing
agreement, settle any claim or assessment in respect of Taxes,





17







--------------------------------------------------------------------------------

or consent to any extension or waiver of the limitation period applicable to any
claim or assessment in respect of Taxes;



(l)

Accounting Policies and Procedures.  Make any change to its financial accounting
methods, principles, policies, procedures or practices, except as may be
required by GAAP, Regulation S-X promulgated by the SEC or applicable statutory
accounting principles;



(m)

Other. Take or agree in writing or otherwise to take, any of the actions
described in Sections 4.2(a) through (l) above, or any action which would make
any of its representations or warranties contained in this Agreement untrue or
incorrect or prevent it from performing or cause it not to perform its covenants
hereunder.

ARTICLE V

COVENANTS



5.1

Shareholder Approval.  As soon as is reasonably practicable after the date
hereof, each of SNBP, Parent and MergerSub shall in accordance with Nevada law
and their respective articles of incorporation and by-laws obtain the written
consent in lieu of a special meeting of shareholders of a sufficient number of
its outstanding common shares in favor of the adoption of this Agreement and the
approval of the Business Combination.



5.2

Form 8-K. At least five (5) days prior to Closing, SNBP shall prepare a draft
Form 8-K announcing the Closing (“Merger Form 8-K”), which shall be in a form
reasonably acceptable to Parent. Prior to Closing, Parent and SNBP will prepare
the press release announcing the consummation of the Business Combination
hereunder (“Press Release”). Simultaneously with the Closing, Surviving
Corporation shall file and distribute the Press Release.

ARTICLE VI

ADDITIONAL AGREEMENTS



6.1

Access to Information



(a)

Except as prohibited by applicable law, each of Parent and SNBP shall afford the
other and its accountants, counsel and other representatives (the
“Representatives”), reasonable access during normal business hours during the
period prior to the Effective Time to (i) all of such party’s and, in case of
SNBP, its Subsidiaries’ properties, books, contracts, commitments and records,
and (ii) all other information concerning the business, properties and personnel
of such party and, in the case of SNBP, its Subsidiaries as the other party may
reasonably request.  Each of Parent and SNBP agrees to provide to the other and
its accountants, counsel and other representatives copies of internal financial
statements promptly upon request.





18







--------------------------------------------------------------------------------





(b)

Subject to compliance with applicable law, from the date hereof until the
Effective Time, each of Parent and SNBP shall confer on a regular and frequent
basis with one or more representatives of the other party to report operational
matters of materiality and the general status of ongoing operations.



(c)

No information or knowledge obtained in any investigation pursuant to this
Section 6.1 shall affect or be deemed to modify any representation or warranty
contained herein or the conditions to the obligations of the parties to
consummate the Business Combination.



(d)

Each of Parent and SNBP shall provide the other, and SNBP shall cause each of
its Subsidiaries to provide Parent, and its Representatives, reasonable access,
during normal business hours during the period prior to the Effective Time, to
all of such party’s and, in the case of SNBP, its Subsidiaries’ Tax Returns and
other records and workpapers relating to Taxes, and shall also provide the
following information upon the request of the other party:  (i) a schedule of
the types of Tax Returns filed by Parent or SNBP, as applicable, and in the case
of SNBP, each of its Subsidiaries in each taxing jurisdiction, (ii) a schedule
of the year of the commencement of the filing of each such type of Tax Return,
(iii) a schedule of all closed years with respect to each such type of Tax
Return filed in each jurisdiction, (iv) a schedule of all Tax elections filed in
each jurisdiction by Parent or SNBP, as applicable, and, in the case of SNBP,
 each of its Subsidiaries, and (v) receipts for any Taxes paid to foreign Tax
authorities.



6.2

Public Disclosure. Unless otherwise permitted by this Agreement, Parent and SNBP
shall consult with each other before issuing any press release or otherwise
making any public statement or making any other public (or non-confidential)
disclosure (whether or not in response to an inquiry) regarding the terms of
this Agreement and the transactions contemplated hereby, and neither shall issue
any such press release or make any such statement or disclosure without the
prior approval of the other (which approval shall not be unreasonably withheld),
except as may be required by law, in which case the party proposing to issue
such press release or make such public statement or disclosure shall use its
commercially reasonable efforts to consult with the other party before issuing
such press release or making such public statement or disclosure.



6.3

Consents; Cooperation.



(a)

Each of Parent, MergerSub and SNBP shall promptly apply for or otherwise seek,
and use its reasonable best efforts to obtain, all consents and approvals
required to be obtained by it for the consummation of the Business Combination.
 SNBP shall use its reasonable best efforts to obtain all necessary consents,
waivers and approvals under any of its Material Contracts in connection with the
Business Combination for the assignment thereof or otherwise.





19







--------------------------------------------------------------------------------





6.4

Legal Requirements. Each of Parent, MergerSub and SNBP will, and in the case of
SNBP, SNBP will cause its respective Subsidiaries to, take all reasonable
actions necessary to comply promptly with all legal requirements which may be
imposed on them with respect to the consummation of the transactions
contemplated by this Agreement and will promptly cooperate with and furnish
information to any party hereto necessary in connection with any such
requirements imposed upon such other party in connection with the consummation
of the transactions contemplated by this Agreement and will take all reasonable
actions necessary to obtain (and will cooperate with the other parties hereto in
obtaining) any consent, approval, order or authorization of, or any
registration, declaration or filing with, any governmental entity or other
person, required to be obtained or made in connection with the taking of any
action contemplated by this Agreement.



6.5

Best Efforts and Further Assurances. Each of the parties to this Agreement shall
use its commercially reasonable best efforts to effectuate the transactions
contemplated hereby and to fulfill and cause to be fulfilled the conditions to
closing under this Agreement. Each party hereto, at the reasonable request of
another party hereto, shall execute and deliver such other instruments and do
and perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.

ARTICLE VII

CONDITIONS TO THE BUSINESS COMBINATION



7.1

Conditions Precedent to the Obligation of the Parent to Consummate the Business
Combination

The obligations of Parent to consummate and effect this Agreement and the
transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Effective Time of each of the following condition (any of which may
be waived, in writing, by Parent):



(a)

Business Combination Proposal.  The Business Combination Proposal shall have
been duly approved and adopted by the stockholders of SNBP, Parent and MergerSub
by the requisite vote under Nevada Law and their respective articles of
incorporation and by-laws.



(b)

Documents.  The following documents shall have been delivered to the Parent, in
a form acceptable to Parent:



(i)

executed Articles of Merger to be filed in accordance with Nevada law as of the
Effective Time;



(ii)

a certificate of good standing or equivalent under Nevada law for SNBP;





20







--------------------------------------------------------------------------------





(iii)

such other documents as the Parent may reasonably request for the purpose of (i)
evidencing the accuracy of any representation or warranty of SNBP and its
Subsidiaries pursuant hereto, (ii) evidencing the performance by SNBP and its
Subsidiaries of, or the compliance by SNBP and its Subsidiaries with, any
covenant or obligation required to be performed or complied with by SNBP and its
Subsidiaries, (iii) evidencing the satisfaction of any condition referred to in
this Section 7.1, or (iv) otherwise facilitating the consummation of any of the
transactions contemplated by this Agreement.



(c)

Representations, Warranties and Covenants. (i) The representations and
warranties of SNBP in this Agreement shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
their terms by a reference to materiality, which representations and warranties
as so qualified shall be true and correct in all respects) both when made and on
and as of the Effective Time as though such representations and warranties were
made on and as of such time (provided that those representations and warranties
which address matters only as of a particular date shall be true and correct as
of such date) and (ii) SNBP shall have performed and complied in all material
respects with all covenants, obligations and conditions of this Agreement
required to be performed and complied with by it as of the Business Combination
Effective Time.



(d)

Secretary’s Certificate.  Parent shall have been provided with a Secretary’s
Certificate, dated the Closing Date, certifying attached copies of (A) the
Articles of Incorporation and by-laws of SNBP, (B) the resolutions of the
Special Committee of the Board of Directors of SNBP approving this Agreement and
the transactions contemplated hereby; and (C) the incumbency of each authorized
officer of SNBP signing this Agreement and/or any other agreement or instrument
contemplated hereby to which SNBP, Parent or MergerSub is a party.



(e)

Certificate of Officer.  Parent shall have been provided with a certificate
executed on behalf of SNBP by its Executive Chairman and Chief Executive Officer
certifying that the conditions set forth in Section 7.1 shall have been
fulfilled.



(f)

Injunctions or Restraints on Conduct of Business. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint provision limiting
or restricting SNBP’s or its Subsidiaries’ conduct or operation of the business
of SNBP or its Subsidiaries following the Business Combination shall be in
effect, nor shall any proceeding brought by an administrative agency or
commission or other governmental entity, domestic or foreign, seeking the
foregoing be pending.



(g)

No Proceedings.  Since the date of this Agreement, there must not have been
commenced or threatened against the Parent, MergerSub, SNBP,





21







--------------------------------------------------------------------------------

SNBP’s Subsidiaries, or against any affiliate thereof, any proceeding (which
proceeding remains unresolved as of the Effective Time) that may have the effect
of preventing, delaying, making illegal, or otherwise interfering with any of
the transactions contemplated hereby.



(h)

No Material Adverse Changes. There shall not have occurred any Material Adverse
Effect on SNBP, or any change that has a Material Adverse Effect on SNBP.



(i)

Governmental Approvals. SNBP and its Subsidiaries shall have timely obtained
from each governmental entity all approvals, waivers and consents, if any,
necessary for consummation of the Business Combination or in connection with
this Agreement and the Business Combination, including such approvals, waivers
and consents as may be required under the Nevada law or the law of the People’s
Republic of China.



7.2

Conditions Precedent to the Obligation of SNBP to Consummate the Business
Combination . The obligations of SNBP to consummate and effect this Agreement
and the transactions contemplated hereby shall be subject to the satisfaction at
or prior to the Effective Time of each of the following conditions, any of which
may be waived, in writing, by SNBP:



(a)

Business Combination Proposal.  The Business Combination proposal shall have
been duly approved and adopted by the stockholders of SNBP, Parent and MergerSub
by the requisite vote under Nevada Law and their respective articles of
incorporation and by-laws.



(b)

Representations, Warranties and Covenants. (i) The representations and
warranties of Parent and MergerSub in this Agreement shall be true and correct
in all material respects (except for such representations and warranties that
are qualified by their terms by a reference to materiality which representations
and warranties as so qualified shall be true and correct in all respects) both
when made and on and as of the Effective Time as though such representations and
warranties were made on and as of such time and (ii) Parent, and MergerSub shall
have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by them as of the Effective Time.



(c)

Certificate of Officer.  SNBP shall have been provided with a certificate
executed on behalf of Parent by its Chief Executive Officer and Chief Financial
Officer certifying that the conditions set forth in Section 7.2 shall have been
fulfilled.



(d)

Documents.  SNBP shall have received in a form acceptable to SNBP (i) executed
Articles of Merger to be filed in accordance with Nevada law as of the Effective
Time, (ii) certificates of good standing or equivalent under Nevada law for
Parent and MergerSub, and (iii) such other documents as SNBP





22







--------------------------------------------------------------------------------

may reasonably request for the purpose of (A) evidencing the accuracy of any
representation or warranty of the Parent or MergerSub pursuant to Section
7.1(c), (B) evidencing the performance by the Parent and MergerSub of, or the
compliance by the Parent and MergerSub with, any covenant or obligation required
to be performed or complied with by the Parent and MergerSub, (C) evidencing the
satisfaction of any condition referred to in this Section 7.2, or (D) otherwise
facilitating the consummation of any of the transactions contemplated by this
Agreement.



(e)

Injunctions or Restraints on Conduct of Business. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint provision limiting
or restricting Parent’s conduct or operation of the business of Parent and its
subsidiaries following the Business Combination shall be in effect, nor shall
any proceeding brought by an administrative agency or commission or other
governmental entity, domestic or foreign, seeking the foregoing be pending.



(f)

No Material Adverse Changes. There shall not have occurred any Material Adverse
Effect on Parent or MergerSub, or any change that has a Material Adverse Effect
on Parent or MergerSub.



(g)

No Proceedings.  Since the date of this Agreement, there must not have been
commenced or threatened against the Parent, MergerSub, SNBP, SNBP’s
Subsidiaries, or against any affiliate thereof, any proceeding (which proceeding
remains unresolved as of the Effective Time) (a) involving any challenge to, or
seeking damages or other relief in connection with, any of the transactions
contemplated hereby, or (b) that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with any of the transactions
contemplated hereby.



(h)

Governmental Approvals.  Parent and MergerSub shall have timely obtained from
each governmental entity all approvals, waivers and consents, if any, necessary
for consummation of the Business Combination or in connection with this
Agreement and the Business Combination, including such approvals, waivers and
consents as may be required under the Nevada law.

ARTICLE VIII

NON-SURVIVAL OF REPRESENTATIONS AND WARRANTIES.



8.1

No Survival.  The representations and warranties of SNBP, Parent and MergerSub
contained in this Agreement, or any instrument delivered pursuant to this
Agreement, shall terminate at the Effective Time, and only the covenants to be
performed in whole or in part after the Effective Time and this Article VIII
shall survive the Effective Time.





23







--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER



9.1

Termination. At any time prior to the Effective Time, whether before or after
approval of the matters presented in connection with the Business Combination by
the stockholders of SNBP, Parent and MergerSub this Agreement may be terminated:



(a)

by mutual consent of Parent and SNBP;



(b)

by either Parent or SNBP, if, without fault of the terminating party, the
Closing shall not have occurred on or before November 30, 2011, or such later
date as may be agreed upon in writing by the parties hereto (the “Final Date”);



(c)

by Parent, if SNBP breaches any of its representations, warranties or
obligations hereunder to an extent that would cause the condition set forth in
Section 7.1 not to be satisfied and such breach shall not have been cured within
ten (10) business days of receipt by SNBP of written notice of such breach (and
Parent has not willfully breached any of its covenants hereunder, which breach
is not cured);



(d)

by SNBP, if Parent breaches any of its representations, warranties or
obligations hereunder to an extent that would cause the condition set forth in
Section 7.2 not to be satisfied and such breach shall not have been cured within
ten (10) business days of receipt by Parent of written notice of such breach
(and SNBP has not willfully breached any of its covenants hereunder, which
breach is not cured); or



(e)

by either Parent or SNBP if any permanent injunction or other order of a court
or other competent authority preventing the consummation of the Business
Combination shall have become final and nonappealable.



9.2

Effect of Termination. In the event of termination of this Agreement as provided
in Section 9.1, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of Parent, MergerSub or SNBP, or their
respective officers, directors, stockholders or affiliates, except to the extent
that such termination results from the breach by a party hereto of any of its
representations, warranties or covenants set forth in this Agreement.  Nothing
herein shall relieve any party from liability in connection with a breach by
such party of the representations, warranties or covenants of such party to this
Agreement.



9.3

Expenses and Termination Fees



(a)

Subject to subsections (b) and (c) of this Section 9.3, whether or not the
Business Combination is consummated, all costs and expenses (including





24







--------------------------------------------------------------------------------

transfer and other similar Taxes) incurred by any party in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, the fees and expenses of its advisers, accountants and legal
counsel) shall be paid by the party incurring such expense.



(b)

If Parent terminates this Agreement pursuant to Section 9.1(c) then SNBP shall
promptly reimburse Parent for all of the out-of-pocket costs and expenses
incurred by Parent in connection with this Agreement and the transactions
contemplated hereby (including, without limitation, the fees and expenses of its
advisors, accountants and legal counsel).



(c)

If SNBP terminates this Agreement pursuant to Section 9.1(d) Parent shall
promptly reimburse SNBP for all of the out-of-pocket costs and expenses incurred
by SNBP in connection with this Agreement and the transactions contemplated
hereby (including, without limitation, the fees and expenses of its advisors,
accountants and legal counsel).



9.4

Amendment. The boards of directors of the parties may cause this Agreement to be
amended at any time by execution of an instrument in writing signed on behalf of
each of the parties hereto.



9.5

Extension; Waiver. At any time prior to the Effective Time any party hereto may,
to the extent legally allowed, (i) extend the time for the performance of any of
the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.

ARTICLE X

GENERAL PROVISIONS



10.1

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally or by commercial delivery service,
or mailed by registered or certified mail (return receipt requested) or sent via
facsimile (with confirmation of receipt) to the parties at the following address
(or at such other address for a party as shall be specified by like notice):



(a)

if to Parent, to:

 

SINOBP, Inc.
A-29 Huangpu Science Building

2 Huangpu Rd. Nanjing City, China





25







--------------------------------------------------------------------------------

Attn: Legun Lee Huang

Facsimile No.:86-2583202848

Telephone No.:86-2586228290

with a copy (which shall not constitute notice to Parent) to:

Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attention:  Mitchell S. Nussbaum, Esq.
Facsimile No.:  (212) 407-4000
Telephone No.: (212) 407-4990



(b)

if to SNBP, to:

Sinobiopharma, Inc.
8 Zhang Tian Road
Nantong City, Jiang Su Province
People’s Republic of China 226009



10.2

Interpretation. When a reference is made in this Agreement to Exhibits or
Schedules, such reference shall be to an Exhibit or Schedule to this Agreement
unless otherwise indicated. The words “include,” “includes” and “including” when
used herein shall be deemed in each case to be followed by the words “without
limitation.” The phrase “made available” in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available. The phrases “the date of this
Agreement”, “the date hereof”, and terms of similar import, unless the context
otherwise requires, shall be deemed to refer to October    . 2011. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.



10.3

Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.



10.4

Entire Agreement; Nonassignability; Parties in Interest. This Agreement and the
documents and instruments and other agreements specifically referred to herein
or delivered pursuant hereto, including the Exhibits and Disclosure
Schedules (a) constitute the entire agreement among the parties with respect to
the subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof; (b) are not intended to confer upon any other person any rights or
remedies hereunder; and (c) shall not be assigned, except by operation of law as
a





26







--------------------------------------------------------------------------------

result of the Business Combination pursuant to Section 1.3 or as otherwise
specifically provided.  No representations, warranties, inducements, promises or
agreements, oral or written, by or among the parties not contained herein shall
be of any force of effect.



10.5

Severability. If any provision of this Agreement, or the application thereof,
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Agreement will continue in full force
and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto. The parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.



10.6

Remedies Cumulative; Specific Performance.



(a)

Except as otherwise provided herein, any and all remedies herein expressly
conferred upon a party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such party, and the
exercise by a party of any one remedy will not preclude the exercise of any
other remedy.  The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.



(b)

It is accordingly agreed that the parties hereto shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which they are entitled at law or in equity.



10.7

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to the laws that might
otherwise govern under applicable principles of conflicts of law. Each of the
parties hereto irrevocably consents to the exclusive jurisdiction of any court
located within the State of Nevada in connection with any matter based upon or
arising out of this Agreement or the matters contemplated herein, agrees that
process may be served upon them in any manner authorized by the laws of the
State of Nevada for such persons and waives and covenants not to assert or plead
any objection which they might otherwise have to such jurisdiction and such
process.



10.8

Rules of Construction. The parties hereto agree that they have been represented
by counsel during the negotiation, preparation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

[SIGNATURE PAGE FOLLOWS]





27







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, MergerSub and SNBP have caused this Agreement and
Plan of Merger to be executed and delivered by their respective directors or
officers, thereunto duly authorized, all as of the date first written above.





































































































28







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.













SINOBIOPHARMA, INC.







By:  _____________________

Name:  Du Wang, PhD

Title:  Director













SINOBP, INC.







By: ______________________

Name: Lequn Lee Huang

Title:  President, Secretary and Treasurer




SINOBP1, INC.







By: ______________________

Name: Lequn Lee Huang

Title:  President, Secretary and Treasurer








 

 


 

29





